Quillian, Presiding Judge.
In this action, the plaintiff, a dentist, sought recovery for service provided to the defendant. The cause was tried before a jury which returned a verdict for the plaintiff. The defendant appeals and enumerates as error the overruling of his motion for directed verdict. Held:
The plaintiff testified that he was a dentist, and that he practiced in Athens, Georgia. No proof was offered that he was licensed in this state. Code § 84-721, as amended, Ga. L. 1976, pp. 484, 496 (eff. July 1, 1976) provides: "No one practicing dentistry without first complying with the provisions of this Chapter shall be entitled to collect any *502fee or reward for his services.”
Submitted October 12, 1977
Decided January 9, 1978.
James W. Smith, for appellant.
Russell T. Quarterman, for appellee.
Where, as here, regulations are enacted for the protection of the public, in order to recover for services rendered it is a condition precedent that the plaintiff prove he was properly licensed. Reddix v. Chatham County Hosp. Auth., 134 Ga. App. 860 (216 SE2d 680). Accord, Culverhouse v. Atlanta Assn. for Convalescent Aged Persons, 127 Ga. App. 574 (2) (194 SE2d 299); Management Search, Inc. v. Kinard, 231 Ga. 26 (199 SE2d 899). There being a failure of proof in this regard it was error not to direct a verdict for the defendant.

Judgment reversed.


Shulman and Banke, JJ., concur.